Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s response filed 06/08/2022 in reply to the Office action of 02/16/2022 has been entered. Claim 35 is cancelled. Claim 37 is amended. Claims 37-38 were examined in the last Office action. Claims 15-16, 23-27, 34 and 36 are currently amended to depend from claim 37. Therefore, claims 15-16, 21, 23-27, 34 and 36 are rejoined with claims 37-38. Consequently, claims 15-16, 20-21, 23-27, 34 and 36-38 are fully examined in this Office action.
Claims 1-2, 6-7, 14, and 39-46 are withdrawn from consideration for being directed to non-elected invention(s).
Withdrawn objections and/or rejection and
The objection to the specification and the 101 rejection to claim 37-38 has been withdrawn in view of Applicant’s amendment. 
All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15, 20-21, and 25-27 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15, 20, and 25-27, depend from claim 37 and recite crossing a Brassica oleracea plant having an increased glucosinolate level with a second Brassica oleracea plant. However, parent claim 37 recites the Myb28 locus linked to increasing glucosinolate levels is from Brassica villosa. The claims are broader in scope than the parent claim 37. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 36 is indefinite it is unclear if the limitations following “such as” are part of the claim. Furthermore, the claim recites the broader limitation “at least 97%” followed by the narrower limitation “such at least 98% or at least 98%”. Clarification is required to more clearly define the metes and bounds of the claim. 

Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claims 25-27, “the progeny” lacks antecedent basis in claim 37. Clarification is required to more clearly define the metes and bounds of the claim. 

Written Description
Claims 15-16, 23-27, 34 and 37-38 are rejected under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the Specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This rejection is repeated for the reasons of record as set forth in the last Office action of 02/16/2022. Applicant’s arguments filed 06/08/22 have been fully considered but are not deemed persuasive.
The claims are broadly drawn to a Brassica oleracea plant having Myb28-mediated increased glucosinolate levels or part thereof, produced by a method which comprises selecting at least a first Brassica oleracea plant comprising a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels from Brassica villosa; said plant selected based on the presence of said  polymorphism; seed that produces said plant; said method comprising the steps of: (a) crossing a Brassica oleracea plant having an increased glucosinolate level with a second Brassica oleracea plant; and (b) selecting at least a first progeny Brassica oleracea plant comprising a polymorphism at the Myb28 locus that is genetically linked to increasing glucosinolate levels; said plant, wherein the method further comprises crossing said progeny of subsequent generation with a second plant; and repeating for additional generations  to produce inbred Brassica oleracea plant comprising an increased level of glucosinolate and screened for the presence of a polymorphism at the Myb28 locus linked to glucosinolate production; wherein the step of selecting comprises PCR or DNA hybridization; wherein the polymorphism is detected by a screening it with an oligonucleotide comprising a sequence selected from the group consisting of: SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 12, SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO: 15, SEQ ID NO: 16, SEQ ID NO: 17, SEQ ID NO: 18, SEQ ID NO: 19, SEQ ID NO: 20 , SEQ ID NO: 21, SEQ ID NO: 22 and SEQ ID NO: 23; (c) the selecting comprises detecting a co-dominant genetic marker; the plant is transformed with a myb28 gene comprising SEQ ID NO: 1 except for at least a single nucleotide polymorphism (SNP) at a positions listed in the claims. 
	The specification describes a Brassica oleracea plant comprising a specific single nucleotide polymorphism in Myb28 sequence of SEQ ID NO: 24 from Brassica villosa genetically linked to a Myb28 allele that confers elevated glucosinolate when compared to a plant that lacks the Myb28 allele; seed that produces said plant, sample of said seed deposited under ATCC Accession No. PTA-13165. The specification also describes identification of molecular markers linked to the Myb28 locus that confers increased glucosinolate levels; and primer/probe that amplifies to at least one polymorphism at a position corresponding to nucleotide of SEQ ID NO: 24. The specification also describes the identification of polymorphisms in the Myb28 coding region between Brassica villosa and Brassica oleracea breeding lines. The specification states that Brassica villosa contains a very high level of 3-methylthiopropyl glucosinolates which is converted into glucoraphanin (4-methylsulphinylbutyl glucosinolate) when crossed with Brassica oleracea (broccoli). (Examples 1-2 and Table 1). In Example 3, the specification describes the validation of a new marker, which is 100% predictive of the high glucosinolate phenotype based on the presence of the Brassica villosa (FT69) allele (Example 3, pages 39-40). The specification also describes Brassica oleracea plant transformed with SEQ ID NO: 24 for increased levels of glucosinolates as compared to a plant that is not transformed with SEQ ID NO: 24. 
	The specification fails to describe a representative species of the genus of Brassica oleracea plant comprising any possible polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels. The specification does not describe the morphological and physiological characteristics of a Brassica oleracea plant comprising said any possible polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels to distinguish from other brassica oleracea plant/seed having high glucosinolate levels. The specification also fails to describe a consensus sequence with polymorphisms linked to the elevated levels of glucosinolate that would allow one to determine the identity of the members of the genus claimed.  
	Furthermore, instant claims drawn to Brassica oleracea plant comprising Myb28-mediated increased glucosinolate levels or a part thereof is described by the method that it is produced/selected. However, the Brassica oleracea plant itself is not sufficiently described and no specific Myb28 allele/marker that confers the increased glucosinolate level is recited in the claims. The Brassica oleracea plant/seed of claims 37-38 and dependent claims 15, 20, 25-27 are described by its breeding and selection methods with no deposit or other genetic features to describe the plant. Claims  16, 23-24 further defines how the polymorphism is detected. Claim 16, requires the plant is transformed with a myb28 gene comprising SEQ ID NO: 1 except for at least one of the many polymorphisms listed in the claim. However, the specification does not describe a single plant transformed with a myb28 gene comprising SEQ ID NO: 1 except for at least one of the many polymorphisms listed in the claim. The specification does not describe a single polymorphism at positions in SEQ ID NO: 1  or a single primer as listed in claims 16 and 23-24 that is connected to the function of increased levels of glucosinolate in the plant. The primers listed in claim 16 would not necessarily detect a polymorphism in Myb28-mediated increased glucosinolate levels in Brassica oleracea. For example, the search result of SEQ ID NO: 19 reveals an identical primer from Arabidopsis Myb29 primer (see alignment of sequences shown below) but is not connected to increased glucosinolate.  Therefore, the primer sequence of SEQ ID NO: 19 of claim 16 would not necessarily detect a polymorphism in Myb28 gene that is connected to increased glucosinolate levels in broccoli.  Therefore, the genus of Brassica oleracea plants with any polymorphism in the Myb28 locus are not adequately described. With the exception of the single marker that is 100% predictive of the high glucosinolate phenotype based on the presence of the Brassica villosa (FT69) allele, Applicants do not describe any other polymorphism that is genetically linked to increased glucosinolate levels in a Brassica oleracea plant
	Therefore, given that the claims do not recite the specific polymorphism(s) in the specific Myb28 allele associated with the function of increased glucosinolate levels in the claimed plant or part thereof; given that no other  morphological, biochemical, and/or physiological properties are described for the claimed plant; and given that the specification does  not disclose a conserved structure responsible with respect to the polymorphism(s) for the increased glucosinolate levels in the claimed plant, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. 

	Response to Arguments:
	Applicant asserts that the amendment to claim 37 to including the step of selecting a plant comprising the polymorphism would obviate the rejection. This is not found persuasive because the specification does not describe a representative species of the genus of Brassica oleracea plants selected based on a single unspecified polymorphism in unspecified position in the Myb28 allele. The specification does  not disclose a conserved structure responsible with respect to the polymorphism(s) for the increased glucosinolate levels that would allow one to determine the identity of the members of the genus claimed. Furthermore, given that no other morphological, biochemical, and/or physiological properties that would distinguish the claimed Brassica oleracea plant comprising a polymorphism in the Myb28 gene for increased glucosinolate levels from Brassica Villosa are described in the specification, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. Therefore, for all the reasons discussed above and in the last Office action, the rejection is maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.




The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16, 23-27, 34 and 36-38 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over MITHEN et al (Mithen er al., 2003, Development of isothiocyanate-enriched broccoli, and its enhanced ability to induce phase 2 detoxification enzymes in mammalian cells, Theor. Appl. Genet. 106: 727-734; see IDS filed 10/14/2019). 
Mithen et al teach hybrid broccoli plants and seed produced by crossing Brassica villosa plant with a cultivated Brassica oleracea (as the recurrent parent) plant; selected first progeny plants were backcrossed to the recurrent parent; said hybrids comprise three introgressed genome segments (QTL1, QTL2 and QTL3) on linkage groups 2, 5 and 9 that significantly increased the glucosinolate content of the broccoli cultivar (Figs. 3-4). Mithen et al also teach the development of glucosinolate-enriched broccoli through marker- assisted selection and analysis of glucosinolates in the florets of backcross populations (entire document). Figs. 4-5 of Mithen et al show broccoli plants with increased levels of glucosinolates  and that are either homozygous or heterozygous for the Brassica villosa alleles at each of the QTLs 1-3.
Mithen et al do not explicitly teach the increased glucosinolate level in the hybrid broccoli is through Myb28-mediated allele/locus. However, the genetic elements responsible for the increased glucosinolate level are inherent in the hybrid broccoli. The mere genetic characterization of a known Brassica oleracea plant comprising B.villosa alleles associated with increased levels of glucosinolate is insufficient to render the known plant novel. 
Given the similarity between the instantly claim Brassica oleracea plant/seed comprising Myb28-mediated increased glucosinolate from B.villosa and the prior art broccoli plant/seed comprising B.villosa allele associated with increased glucosinolate levels, the instant plant only appears to differ from the prior art in its method of manufacture. Therefore, the position taken in this rejection is analogous to a product-by-process analysis. See MPEP 2113(11) indicates that once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. Moreover, MPEP 2113(111) states: [W}hen the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. Note, the “part thereof” of claims 15-16, 20-21, 23-27, 34 and 36-38 does not necessarily comprise the Myb28 locus/allele or polymorphisms for increased glucosinolate levels . 
Alternatively, if the claimed plant is not identical to the prior art plant, then it appears that they only differ the specific B. villosa plant used in the crossing with the cultivated broccoli which would not confer patentable distinction over the prior art. Thus the claimed invention would have been obvious, if not anticipated by the prior art plant.

Claim Rejections - 35 USC § 103
Claims 15-16, 23-27, 34 and 36-38 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over MITHEN et al (Mithen er al., 2003, Development of isothiocyanate-enriched broccoli, and its enhanced ability to induce phase 2 detoxification enzymes in mammalian cells, Theor. Appl. Genet. 106: 727-734; see IDS filed 10/14/2019) in view of HIRANI (Hirani, 2011, QTL Mapping, Gene Identification and Genetic Manipulation of Glucosinolates in Brassica rapa L., PhD Thesis, University of Manitoba, pp 1-164, published July 2011; see IDS filed 10/14/2019); and GEU-FLORES (Geu-Flores ef al., United States Patent Application Publication No. 2011/0016582 A1, published on 20 January 2011; see IDS filed 10/14/2019) . This rejection is repeated for the reasons of record as set forth in the last Office action of 02/16/2022. Applicant’s arguments filed 06/08/22 have been fully considered but are not deemed persuasive. The rejection has been modified in view of the claim amendment. 
Mithen et al teach hybrid broccoli plants and seed produced by crossing Brassica villosa plant with a cultivated Brassica oleracea (as the recurrent parent) plant; said hybrids comprise three introgressed genome segments (QTL1, QTL2 and QTL3) on linkage groups 2, 5 and 9 that significantly increased glucosinolate content of the hybrid broccoli cultivar as discussed above. 
	Mithen et al do not explicitly teach the increased glucosinolate level in the hybrid broccoli is through Myb28-mediated allele/locus. 
HIRANI teaches a fine mapping study, which suggested that Myb28 is a positive regulator of the basal level of aliphatic glucosinolate production in Brassica (page 61, first paragraph). HIRANI teaches QTL mapping, gene identification and genetic manipulation of glucosinolates in Brassica rapa (entire document; see Title, Abstract, for example), and teaches the development of a genetic map and tagging of glucosinolate biosynthesis genes (Abstract, page xi). HIRANI teaches various linkage groups and major QTLs on the genetic map of Brassica rapa developed by SRAP and SSR markers (page 67, Figure 3.3), and teaches mapping of the important genetic loci regulating biosynthesis of glucosinolate compounds in Brassica crops (page 132, first paragraph).

GEU-FLORES teaches that highly related, transcription factors of the MYB-type from A. thaliana encoded by At5g61420°, At5g07690, and At5g07700, have been shown to be regulators of aliphatic GSLs, (page 5, paragraph 0095). GEU-FLORES also teaches variants of At5g61420 (i.e., Myb28). The variants may be novel, naturally occurring nucleic acids, isolatable using the sequences of the invention. They may include alleles (which will include polymorphisms or mutations at one or more bases) or pseudoalleles (which may occur at closely linked loci to the GSL genes of the invention (page 8, paragraph 0137). Nucleic acid molecules that are variants may be determined or identified indirectly, e.g. using a nucleic acid amplification reaction, particularly the polymerase chain reaction (PCR). (page 10, paragraph 0167).
GEU-FLORES teaches how  to obtain genomic DNA sequence for any given new or existing allele (e.g. the various homologues) and devise a suitable nucleic acid- and/or polypeptide-based diagnostic assay. DNA genomically linked to the alleles may also be sequenced for flanking markers associated with the allele. The sequencing polymorphisms that may be used as genetic markers may be single nucleotide polymorphisms, multiple nucleotide polymorphisms or sequence length polymorphisms. The polymorphisms could be detected directly from sequencing the homologous genomic sequence from the different parents or from indirect methods of indiscriminately screening for visualizable differences such as CAPs markers or DNA HPLC (paragraph 0254, bridging pages 14-15). GEU-FLORES also teaches that a complete or part of GGP-encoding gene nucleotide sequence is used as a DNA probe to identify restriction fragment length polymorphisms or other 2 At5g61420 also known as ATMYB28. GEU-FLORES further teaches that the disclosure of the GSL-genes of the present (i.e., Myb28), plant breeding and selection methods for meal quality of oilseeds crucifers, and anticarcinogenic activity and flavor of horticultural crucifers, and/or resistance to herbivores and pathogens. The invention provides a method for assessing the GSL phenotype of a plant, the method comprising the step of determining the presence and/or identity of a GSL-biosynthesis modifying allele (i.e., polymorphism) therein comprising the use of a nucleic acid (i.e., Myb28). GEU-FLORES  shows by knockout analysis that MYB28 is the main regulator of aliphatic glucosinolates in Arabidopsis (page 13, paragraph 0231).

GEU-FLORES provides methods for breeding and selection of genetic combinations of broccoli containing high levels of glucosinolates, and nucleic acids for detecting the desirable allele or alleles (polymorphisms) in high throughput; nucleic acid-based determination of the presence or absence of one or more desirable alleles may be combined with determination of the genotype of the flanking linked genomic DNA and other unlinked genomic DNA using established sets of markers such as RFLPs, microsatellites or SSRs, AFLPs, RAPDs etc (page 15, paragraphs 0259-0262). GEU-FLORES teaches the production of glucosinolates in the amount of approximately 0.5 nmol/mg (i.e., micromol/g) fresh weight (Fig. 18 and accompanying text).

GEU-FLORES also teaches analyzing hybrids by screening with DNA markers derived from or associated with GSL genes of the invention (or homologues thereof), and selecting hybrids for backcrossing with one parental line (page 15, paragraph 0262). GEU- FLORES teaches analysis of DNA markers derived from or associated with GSL genes of the invention (or homologues thereof) in individual plants of the B1 (Backcross 1) generation and selection of lines with the optimum GSL genotype as related to the DNA markers derived from or associated with GSL genes of the invention (/d.). DNA marker assisted selection utilizing DNA markers derived from or associated with GSL genes of the invention (or homologues thereof) can be successfully utilized in any genetic crossing scheme to optimize the efficiency of obtaining the desired GSL phenotype (i.e.., desired trait), paragraph 0263).

It would have been obvious to one of skill in the art at the time of this invention was made to use the hybrid broccoli plants comprising Brassica villosa segments (QTL1, QTL2 and QTL3) on linkage groups 2, 5 and 9 that significantly increased glucosinolate content in the hybrid broccoli as taught by Mithen et al for the identification and analysis of the genes responsible for the significant increase of the glucosinolate levels in the broccoli hybrids using the methods disclosed by each of  
HIRANI and GEU-FLORES, to identify the DNA sequences of Brassica plants including identification of Myb28 polymorphism that is genetically linked to increased glucosinolate levels, with a reasonable expectation of success. Standard breeding, backcrossing, marker-assisted selection, allele and SNP identification, and assays to determine glucosinolate levels, are techniques that were routine in the art at the time the invention was made, as taught by the cited references. One of ordinary skill in the art would have been motivated to do so for the purpose of obtaining broccoli plants with increased glucosinolate level, as taught by Mithen et al. One of skill in the art would have been motivated to obtain broccoli plants with elevated levels of glucosinolate given the nutritional and health benefit of said Brassica oleracea plants as taught by Mithen et al. 
	Response to Arguments
Applicant argues that claim 37 is amended to recite the plant is selected based on a polymorphism at the Myb28 locus that is genetically linked to increased glucosinolate levels. Applicant also argues that broccoli plant disclosed by Mithen comprises QTLs on linkage groups associated with increased glucosinolate levels but does not teach the genes within the QTLs. Applicant further argues that Mithen does not teach polymorphisms in the Myb28 gene or the use of said polymorphisms as markers for high glucosinolate levels. This is not found persuasive because the claims are not directed to the Myb28 gene itself , its polymorphisms or to the use of said polymorphisms as molecular markers for increased glucosinolate levels. The claims are drawn to Brassica oleracea plant having Myb28-mediated increased glucosinolate levels or a part thereof, produced by a method which comprises selecting at least a first Brassica oleracea plant comprising a polymorphism at the Myb28 locus from Brassica villosa  that is genetically linked to increased glucosinolate levels. The claims do not recite specific polymorphisms in a specific Myb28 allele from Brassica villosa that is responsible for the increased glucosinolate levels. Mithen et al teach the claimed Brassica oleracea plant but is silent with regard to a polymorphism in the Myb28 locus. HIRANI teaches that Myb28 is a positive regulator of the glucosinolate production, QTL mapping, gene identification and genetic manipulation of glucosinolates (GSL) in Brassica.  
Applicant argues that GEU-FLORES does not provide enablement for methods of detecting a polymorphisms associated with increased glucosinolate content in any (non-transgenic) species. Applicant also argues that GEU-FLORES discusses Arabidopsis thaliana Myb28 locus as being a regulator of aliphatic GSLs but does not use the Myb28 gene in the transgenic plants. These are not found persuasive because while the rejected claims are not drawn to a method of detecting a polymorphism associated with increased glucosinolate levels in a plant, GEU-FLORES provides a sufficient guidance for methods of obtaining a genomic DNA sequence for any given new or existing allele (e.g. the various homologues) which may also be sequenced for flanking markers associated with the allele (paragraph 0254, bridging pages 14-15). GEU-FLORES also provides guidance for a method for determining the presence and/or identity of a GSL-biosynthesis modifying allele (i.e., polymorphism) therein comprising the use of a nucleic acid (i.e., Myb28). Applicant argues that GEU-FLORES does not teach Myb28 gene in a transgenic plants. This is not found persuasive because claims 37 and dependents do not require transgenic plant.    
Applicant argues that since Hirani teaches the GSL-ELONG locus may contain polymorphisms genetically linked with an increased glucosinolate level, one would have been motivated to screen the Brassica plants based on the polymorphisms at the GSL-ELONG locus that are genetically linked to the increased glucosinolate rather than the Myb28 locus as in instant claims. Applicant requests withdrawal of the rejection. This is not found persuasive because the transcription factor Myb28 is well known in the art as the positive regulator of glucosinolate production in Brassica plants as evidenced by Hirani et al. Hirani teaches that not all ELONG loci are involved in glucosinolate biosynthesis. Therefore, contrary to Applicant’s arguments, one who reads Hirani reference would have been motivated to screen Brassica plants based on a polymorphism in the Myb28 locus and NOT the ELONG locus. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Therefore, for all the reasons discussed above and in the last Office action, the rejection is proper and maintained. 

Remarks
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/           Primary Examiner, Art Unit 1662